Citation Nr: 0105007	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as residuals of fractures of the 3rd and 4th lumbar 
vertebrae.  


REPRESENTATION

Appellant represented by:	The American Legion  


WITNESS AT HEARING ON APPEAL  

Appellant and W.F.

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating action by the RO 
denying, among other things, entitlement to service 
connection for the residuals of fractures of the 3rd and 4th 
lumbar vertebrae.  The Board remanded this case to the RO in 
March 1997 for further development.  

In May 1999 the veteran notified the RO of his desire to 
testify at a hearing at the RO.  Accordingly, the veteran was 
afforded an RO hearing before a hearing officer in January 
2000.  A transcript of this hearing is of record.  

The issue of entitlement to service connection for residuals 
of fractures of the 3rd and 4th lumbar vertebrae is now before 
the Board for further appellate consideration at this time.  


REMAND

The veteran and his representative have contended that 
although his fractures of the 3rd and 4th lumbar vertebrae 
existed prior to service, they were aggravated by his service 
duties that involved lifting heavy loads and climbing 
mountains.  

The record indicates that some of the veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The available service medical records indicate 
that the veteran was hospitalized in December 1942 for a 
disorder not now at issue and, during that hospitalization, 
he gave a history of fractures of the 3rd and 4th lumbar 
vertebrae in 1937, prior to service.  On a physical 
examination conducted during this hospitalization the 
veteran's muscular system was negative, as was his bones and 
joints.  His report of separation from service in October 
1944 noted that the cause of veteran's separation from 
service was for the convenience of the government and it was 
noted that he was "below the minimum physical standards for 
enlistment."  The nature of the deficiency was not 
specified.  

VA outpatient clinical records reflect outpatient treatment 
beginning in September 1986 for low back pain.  At that time, 
the veteran was noted to complain of pain in the region of 
L4-L5.  The veteran reported having this pain "for months."  
A subsequent X-ray was reported to show moderate compression 
of the L4 vertebral body, moderate degenerative changes with 
osteophytes, and marked narrowing of the L5-S1 disc space.  
During treatment in January 1988, the veteran gave a 40-year 
history of low back pain with a recent onset of intermittent 
pain along the lateral aspect of the left lower extremity.  
Subsequent occasional VA outpatient treatment for low back 
pain is indicated.  

Since most of the veteran's service medical records, 
including his examinations prior to service entrance and 
prior to service discharge, are not in the claims file, and 
in order to comply with the duty to advise the veteran of 
evidence needed to complete his application for his claim 
under 38 U.S.C.A. § 5103(a) West 1991 & 2000), the Board 
remanded this case in March 1997.  

Pursuant to the Board's remand of March 1997, the RO 
contacted the veteran by letter dated in April 1997 and 
requested that he provide information regarding, among other 
things, the names and addresses of all health care providers 
who treated him for his fractures of the L3-4 vertebrae from 
the time of his reported injury in 1937 to the present.  The 
RO also requested the veteran to provide the names of the VA 
medical facilities where he reportedly had been treated over 
the previous 20 years.  

In July 1997 the veteran described the circumstances of his 
1937 preservice low back injury and reported that the private 
physician who treated his low back injury prior to service 
was deceased and that the private hospital where he received 
this treatment (Ellis Hospital) had destroyed the records of 
such treatment prior to 1974.  The veteran also reported the 
names of the various military installations at whose medical 
clinics he received treatment while on active service.  

The RO thereafter obtained additional clinical records from 
the  VA medical facility at Albany, New York, which showed a 
treatment for various disorders beginning in early 1985  
(These records have been discussed above.)  However, it is 
unclear whether there are any records of treatment prior to 
that date, as the veteran has asserted, albeit a request had 
been made by the RO for any records dating back to 1944.  
Further action is required to either obtain these records or 
determine whether further efforts to do so would be futile.  

The RO also ascertained that the NPRC did not maintain 
separate clinical records for hospital inpatient care during 
the period of the veteran's service.  Finally, in September 
2000 the RO ascertained that there were no service medical 
records pertaining to the veteran in the custody of the 
Surgeon General's Office.  In view of these unsuccessful 
efforts, and the fact that the veteran himself, when he filed 
his initial application for VA compensation in 1992, conceded 
that he had not received treatment in service, it appears 
that further efforts by the RO to obtain additional service 
medical records would be futile.

The RO also obtained records of recent treatment in 1999 for 
psychiatric symptoms at the Ellis Hospital in Schenectady, 
New York, where he reportedly received treatment for his back 
injury in 1937.  As noted above, the veteran himself has 
reported that he learned from the hospital that records 
stored before 1974 have been destroyed.  In the event the 
veteran received medical treatment for his low back disorder 
after that date from that hospital, or any other, he should 
so indicate, so that such records, which might shed some 
light on the post-service progression of his current back 
disorder, or on etiology thereof, may be obtained.  

It is apparent from the above that the RO has complied with 
the Board's instructions contained in its March 1997 remand.  
It is also apparent that attempts to further develop the 
record might not be fruitful. However, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a further remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The heightened duty to assist the veteran in developing facts 
pertinent to his claim under the provisions of 38 U.S.C.A. 
§ 5107(a) in a case such as this in which service medical 
records are presumed destroyed, includes the obligation to 
search for alternative medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  In such cases, the Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Although the veteran's 
service medical records appear to be largely unavailable 
through no fault of the veteran, he has not been informed 
that he may present alternative evidence to substitute for 
the absent service medical records.  

The VA Adjudication Procedure Manual provides that 
alternative documents may substitute for service medical 
records in claims relating to service connection for a 
disability.  A non-exhaustive list of documents which may be 
substituted for service medical records in this case follows: 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service, pharmacy prescription 
records and insurance examinations.  VA Adjudication 
Procedure Manual, M21-1, Part III, paragraph 4.25(c) and 4.29 
(July 12, 1995).  

In view of the above, this case must again be REMANDED to the 
RO for the following action:  

1. The RO should contact the veteran and 
inform him of the VA's heightened duty 
to assist him in the development of 
his claim under the Veterans Claims 
Assistance Act of 2000, and also 
inform him of the various types of 
documentation which can serve as 
evidence in regard to his claim for 
service connection in lieu of his 
destroyed service medical records 
under the VA Adjudication Procedure 
Manual, M21-1, Part III, paragraph 
4.25(c) and 4.29 discussed above.  In 
particular, the veteran should be made 
aware that statements from service 
associates and such evidence as 
contemporaneous letters to family or 
friends referencing his back problems 
during service are appropriate 
evidence in regard to his claim for 
service connection.  He should also be 
made aware that private clinical 
records, as well as any reports of 
physical examinations from employers 
or insurers during the years 
immediately following service, may 
also be beneficial to his claim.  The 
source of any post-service treatment, 
including from Ellis Hospital, 
specifically for his back disorder 
should also be identified so that such 
records can be secured.  

2. The VA Medical Center in Albany, New 
York, should be requested to conduct 
another search for any records of 
treatment or examination, on an 
inpatient or outpatient basis, of the 
veteran which may have been compiled 
during the period from 1944 until 
1985.  The results of such search 
should be set forth in writing from 
the custodian of such records or other 
appropriate individual.  

3. Thereafter, the RO should determine 
whether, on the basis of the record 
before it, it is necessary that the 
veteran be afforded a VA orthopedic 
examination to determine the etiology 
of his current low back disability 
prior to further adjudication of this 
claim.  In the event such examination 
is scheduled, all pertinent findings 
should be reported in detail.  The 
claims folder, including a copy of 
this remand, must be made available to 
the examiner prior to any examination 
conducted so that the pertinent 
records may be studied in detail.  It 
should be stated in the report of this 
examination that the claims folder, 
including a copy of this remand, has 
been reviewed.  A detailed history of 
the injury sustained prior to service, 
as well as the symptoms and treatment 
rendered therefor, and history of 
post-service symptoms should be 
elicited from the veteran.  At the 
conclusion of any examination 
conducted, the examining physician 
should offer a medical opinion, with 
full rational, as to whether it is at 
least as likely as not the veteran's 
residuals of fractures of the 3rd and 
4th lumbar vertebrae increased in 
severity during service, or as a 
result of service.  

4. Then. the RO should again adjudicate 
the issue of entitlement to a service 
connection for residuals of fractures 
of the 3rd and 4th lumbar vertebrae.  If 
the benefit sought is denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further appellate 
consideration, if otherwise 
appropriate.  


No action by the veteran is required until he is so informed 
by the RO.  The purpose of this remand is to comply with the 
Veterans' Assistance ACT OF 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




